DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject under examination.

Claim Interpretation
3.      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 27 and 29  limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes or more claims limitations that use the word “ means” or “step” but nonetheless not being interpreted under 35U.S.C 112(f)or pre-AIA  35 U.S.C 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) is/ are: “ means for receiving…”; “means for transmitting….” ; “ means for monitoring” in claim 27 and 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.   Claim(s) 1, 2, 4, 5, 13-15, 17, 18, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0075603) in view of Mok (20180124771).

Regarding claim 1, Hong (US 2019/0075603) teaches a method of wireless communication by a user equipment (UE), comprising:
receiving at least one first collision report, each first collision report indicating at least one first monitored subset of sidelink resources that were monitored by a remote sidelink UE (see para61 “multiple vehicles may receive resource collision notification information”; see para 0054 “vehicle 1 v1 and vehicle 2 v2 may detect resource collision only in a resource range corresponding to sub-group #1 (e.g., a region represented as a range having the highest frequency band in the time-frequency domain in FIG. 4)”; see para 0059 “Furthermore, vehicles transmit a reservation message in a resource to be selected in order to avoid collision with other vehicles for SPS transmission. The aforementioned resource collision information may be transmitted through the reservation message)[ a resource range corresponding to sub-group #1 is interpreted as first subset of sidelink resources which is monitored to detect resource collision and neighbor vehicles notify the vehicles of the resource collision ; multiple vehicles are receiving resource collision information through the reservation message, therefore  vehicle 1 v1 may receive reservation message to detect resource collision ] ; and
transmitting a second collision report indicating allocation collisions detected by the UE on at least one second monitored subset of sidelink resources (see para 0051 “neighbor vehicles in the same group may notify the vehicles of the resource collision.”; see para 0051 “vehicle 1 v1 neighbor to vehicle 2 v2 and vehicle 3 v3 may notify vehicle 2 v2 and vehicle 3 v3 of occurrence of resource collision in the resource”; see para 0058 “Vehicles which have received the aforementioned resource collision information may determine that the resources selected thereby have collided based on the piggybacked and transmitted resource index or source ID information and re-select resources to resolve the resource collision;.”)[ neighbor vehicles in the same group may notify the vehicles of the resource collision implies vehicles are transmitting and receiving collision information from their neighbors] ,
Hong doesn’t teach each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report wherein the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources
Mok teaches each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report (See para 0259 “terminal 2 1630, at operation 1604, may transmit the CBR information to the BS 1610. The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”;  para 0260 “the terminal 1 1620 may report that the CBR of the resource pool of the zone of the terminal 1 1620 is lower than, equal to, or higher than the threshold value. Further, the terminal 1 1620 may report the CBR of the resource pool of the zone as an RSSI value.”; see para 0261 “receive from two or more terminals the CBR information for the resource pool of the zone ID to which the respective terminals belong”; fig 2GS shows different zones of the resources)[ since each terminal of two or more terminals receive the CBR information for the resource pool of the zone ID to which the respective terminals belong , it implies each zone is different resource for  one another; fig 2GS shows different zones of the resources] , the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources. (The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . The motivation is to perform the resource pool reallocation for lowering CBR (Mok: See para 0210)

Regarding claim 14, Hong teaches an apparatus for a user equipment (UE) for wireless communication, comprising: a memory; and at least one processor coupled to the memory, the at least one processor  (see para 0039 “The processor 155/180 of the user equipment/base station ... The processor 155/180 may be connected to the memory unit 160/185 configured to store program codes and data.” )configured:
to receive at least one first collision report, each first collision report indicating at least one first monitored subset of sidelink resources that were monitored by a remote sidelink UE (see para61 “multiple vehicles may receive resource collision notification information”; see para 0054 “vehicle 1 v1 and vehicle 2 v2 may detect resource collision only in a resource range corresponding to sub-group #1 (e.g., a region represented as a range having the highest frequency band in the time-frequency domain in FIG. 4)”; see para 0059 “Furthermore, vehicles transmit a reservation message in a resource to be selected in order to avoid collision with other vehicles for SPS transmission. The aforementioned resource collision information may be transmitted through the reservation message)[ a resource range corresponding to sub-group #1 is interpreted as first subset of sidelink resources which is monitored to detect resource collision and neighbor vehicles notify the vehicles of the resource collision ; multiple vehicles are receiving resource collision information through the reservation message, therefore  vehicle 1 v1 may receive reservation message to detect resource collision ] ; and
to transmit a second collision report indicating allocation collisions detected by the UE on at least one second monitored subset of sidelink resources (see para 0051 “neighbor vehicles in the same group may notify the vehicles of the resource collision.”; see para 0051 “vehicle 1 v1 neighbor to vehicle 2 v2 and vehicle 3 v3 may notify vehicle 2 v2 and vehicle 3 v3 of occurrence of resource collision in the resource”; see para 0058 “Vehicles which have received the aforementioned resource collision information may determine that the resources selected thereby have collided based on the piggybacked and transmitted resource index or source ID information and re-select resources to resolve the resource collision;.”)[ neighbor vehicles in the same group may notify the vehicles of the resource collision implies vehicles are transmitting and receiving collision information from their neighbors] ,
Hong doesn’t teach each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report wherein the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources
Mok teaches each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report (See para 0259 “terminal 2 1630, at operation 1604, may transmit the CBR information to the BS 1610. The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”;  para 0260 “the terminal 1 1620 may report that the CBR of the resource pool of the zone of the terminal 1 1620 is lower than, equal to, or higher than the threshold value. Further, the terminal 1 1620 may report the CBR of the resource pool of the zone as an RSSI value.”; see para 0261 “receive from two or more terminals the CBR information for the resource pool of the zone ID to which the respective terminals belong” fig 2GS shows different zones of the resources)[ since each terminal of two or more terminals receive the CBR information for the resource pool of the zone ID to which the respective terminals belong , it implies each zone is different resource for  one another; fig 2GS shows different zones of the resources], the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources. (The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . The motivation is to perform the resource pool reallocation for lowering CBR (Mok: See para 0210)

Regarding claim 27, Hong (US 2019/0075603) teaches an apparatus for a user equipment (UE) for wireless communication, comprising:
Means for receiving at least one first collision report, each first collision report indicating at least one first monitored subset of sidelink resources that were monitored by a remote sidelink UE (see para61 “multiple vehicles may receive resource collision notification information”; see para 0054 “vehicle 1 v1 and vehicle 2 v2 may detect resource collision only in a resource range corresponding to sub-group #1 (e.g., a region represented as a range having the highest frequency band in the time-frequency domain in FIG. 4)”; see para 0059 “Furthermore, vehicles transmit a reservation message in a resource to be selected in order to avoid collision with other vehicles for SPS transmission. The aforementioned resource collision information may be transmitted through the reservation message)[ a resource range corresponding to sub-group #1 is interpreted as first subset of sidelink resources which is monitored to detect resource collision and neighbor vehicles notify the vehicles of the resource collision ; multiple vehicles are receiving resource collision information through the reservation message, therefore  vehicle 1 v1 may receive reservation message to detect resource collision ] ; and
Means for transmitting a second collision report indicating allocation collisions detected by the UE on at least one second monitored subset of sidelink resources (see para 0051 “neighbor vehicles in the same group may notify the vehicles of the resource collision.”; see para 0051 “vehicle 1 v1 neighbor to vehicle 2 v2 and vehicle 3 v3 may notify vehicle 2 v2 and vehicle 3 v3 of occurrence of resource collision in the resource”; see para 0058 “Vehicles which have received the aforementioned resource collision information may determine that the resources selected thereby have collided based on the piggybacked and transmitted resource index or source ID information and re-select resources to resolve the resource collision;.”)[ neighbor vehicles in the same group may notify the vehicles of the resource collision implies vehicles are transmitting and receiving collision information from their neighbors] ,
Hong doesn’t teach each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report wherein the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources
Mok teaches each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report (See para 0259 “terminal 2 1630, at operation 1604, may transmit the CBR information to the BS 1610. The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”;  para 0260 “the terminal 1 1620 may report that the CBR of the resource pool of the zone of the terminal 1 1620 is lower than, equal to, or higher than the threshold value. Further, the terminal 1 1620 may report the CBR of the resource pool of the zone as an RSSI value.”; see para 0261 “receive from two or more terminals the CBR information for the resource pool of the zone ID to which the respective terminals belong” fig 2GS shows different zones of the resources)[ since each terminal of two or more terminals receive the CBR information for the resource pool of the zone ID to which the respective terminals belong , it implies each zone is different resource for  one another; fig 2GS shows different zones of the resources], the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources. (The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . The motivation is to perform the resource pool reallocation for lowering CBR (Mok: See para 0210)

Regarding claim 30, Hong (US 2019/0075603) teaches A non-transitory computer-readable medium having program code recorded thereon, the program code executed by a processor of a user equipment (UE) (See para 0039” The processor 155/180 of the user equipment/base station 110/105 ... The processor 155/180 may be connected to the memory unit 160/185 configured to store program codes and data. The memory 160/185 is connected to the processor 155/180 to store operating systems, applications and general files.”)  and comprising:
program code to receive at least one first collision report, each first collision report indicating at least one first monitored subset of sidelink resources that were monitored by a remote sidelink UE (see para61 “multiple vehicles may receive resource collision notification information”; see para 0054 “vehicle 1 v1 and vehicle 2 v2 may detect resource collision only in a resource range corresponding to sub-group #1 (e.g., a region represented as a range having the highest frequency band in the time-frequency domain in FIG. 4)”; see para 0059 “Furthermore, vehicles transmit a reservation message in a resource to be selected in order to avoid collision with other vehicles for SPS transmission. The aforementioned resource collision information may be transmitted through the reservation message)[ a resource range corresponding to sub-group #1 is interpreted as first subset of sidelink resources which is monitored to detect resource collision and neighbor vehicles notify the vehicles of the resource collision ; multiple vehicles are receiving resource collision information through the reservation message, therefore  vehicle 1 v1 may receive reservation message to detect resource collision ] ; and
program code to a second collision report indicating allocation collisions detected by the UE on at least one second monitored subset of sidelink resources (see para 0051 “neighbor vehicles in the same group may notify the vehicles of the resource collision.”; see para 0051 “vehicle 1 v1 neighbor to vehicle 2 v2 and vehicle 3 v3 may notify vehicle 2 v2 and vehicle 3 v3 of occurrence of resource collision in the resource”; see para 0058 “Vehicles which have received the aforementioned resource collision information may determine that the resources selected thereby have collided based on the piggybacked and transmitted resource index or source ID information and re-select resources to resolve the resource collision;.”)[ neighbor vehicles in the same group may notify the vehicles of the resource collision implies vehicles are transmitting and receiving collision information from their neighbors] ,
Hong doesn’t teach each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report wherein the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources
Mok teaches each of the at least one second monitored subset of sidelink resources differing from each of the at least one first monitored subset of sidelink resources indicated in the received at least one first collision report (See para 0259 “terminal 2 1630, at operation 1604, may transmit the CBR information to the BS 1610. The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”;  para 0260 “the terminal 1 1620 may report that the CBR of the resource pool of the zone of the terminal 1 1620 is lower than, equal to, or higher than the threshold value. Further, the terminal 1 1620 may report the CBR of the resource pool of the zone as an RSSI value.”; see para 0261 “receive from two or more terminals the CBR information for the resource pool of the zone ID to which the respective terminals belong” ; fig 2GS shows different zones of the resources)[ since each terminal of two or more terminals receive the CBR information for the resource pool of the zone ID to which the respective terminals belong , it implies each zone is different resource for  one another; fig 2GS shows different zones of the resources], the second collision report further comprising an indication of each of the at least one second monitored subset of sidelink resources. (The CBR information may include at least one of the terminal 2 ID, location information of the terminal 2, the zone ID information of the terminal 2, and the CBR measured by the terminal”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . The motivation is to perform the resource pool reallocation for lowering CBR (Mok: See para 0210)

Regarding claims 2, 15, Hong teaches wherein the at least one second monitored subset of sidelink resources comprises a second plurality of frequency subbands and the at least one first monitored subset of sidelink resources comprises a first plurality of frequency subbands (see para 0053 “ vehicles in a group may be divided into four sub-groups, and vehicles in a sub-group may perform resource collision detection in a resource range allocated to the sub-group as resource collision detection range.”)[ a resource range allocated to each sub-group is interpreted as subset of sidelink resources]
Regarding claim 4, 17, 28, Hong teaches wherein sidelink resources comprise cellular vehicle-to- everything (CV2X) resources. (see para 0007 “a resource collision in a V2X communication environment may include determining whether resource collision has occurred in a specific resource”)[ since the specific resource is being used in a V2X environment it is interpreted as cellular vehicle-to- everything (CV2X) resources]
Regarding claim 5, 18, 29,  Hong teaches monitoring for and reporting of the detected allocation collisions in the at least one second monitored subset of sidelink resources based on the received at least one first collision report, prior to transmitting the second collision report. (see para 0058 “Vehicles which have received the aforementioned resource collision information may determine that the resources selected thereby have collided based on the piggybacked and transmitted resource index or source ID information and re-select resources to resolve the resource collision; see para 0059 “Furthermore, vehicles transmit a reservation message in a resource to be selected in order to avoid collision with other vehicles for SPS transmission. The aforementioned resource collision information may be transmitted through the reservation message.”)
Regarding claim 13, 26, Hong teaches receiving at least one third collision report indicating at least one road side unit (RSU) monitored subset of sidelink resources that were monitored by an RSU. (see para 0064 “When an neighbor vehicle (v1 in FIG. 5) detects resource collision, the base station (eNB #1 in FIG. 5) may transmit information (e.g., resource indexes) indicating colliding resources or vehicle IDs of vehicles having the resource collision.”)

7.   Claim(s) 6-8, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0075603) in view of Mok (20180124771) and further in view of Tseng (US 11178565).

Regarding claim 6, 19, Hong doesn’t teach reporting a capability for monitoring allocation collisions and reporting the detected allocation collisions, the capability corresponding to a quantity of subsets of resources that can be monitored by the UE.
Tseng teaches reporting a capability for monitoring allocation collisions and reporting the detected allocation collisions, the capability corresponding to a quantity of subsets of resources that can be monitored by the UE (see col 13 lines 43-54 “This information, in some of the present implementations, may include SL-measurement capability data (e.g., the UE's capabilities to prepare and exchange SL-measurement reports) and/or SL-measurement configuration data (e.g., which SL Pools to measure in which SL-CC, etc.)”)….UE (e.g., a UE that subscribes to an NR-V2X service) may indicate its capability for monitoring the LTE sidelink resource pools and/or NR sidelink resource pools”) 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the reporting a capability and the  capability corresponding to a quantity of subsets of resources in the system of modified Hong. The motivation is to monitor resources (Tseng: see col 13 lines 56-57)

Regarding claim 7, 20, Hong doesn’t teach preventing transmission of the second collision report in response to receiving a third collision report indicating at least a portion of the at least one second monitored subset of sidelink resources is monitored by another remote sidelink UE.
Tseng (US 11178565) teaches preventing transmission of the second collision report in response to receiving a third collision report indicating at least a portion of the at least one second monitored subset of sidelink resources is monitored by another remote sidelink UE.(see col 7 lines 9-14 “for a set of UEs that are in the same sidelink group (and within a short distance from each other), the measurement results (e.g., the CBRs observed by the UEs) may be the same, or substantially similar. As such, not all of the UEs may need to perform the measurements, for example, on the same SL resource”)[ since not all of the UEs are not need to perform the measurement if measurement result of the same sidelink group is the same, it implies preventing transmission of collision report (measurement result) since other UEs would be providing the measurement result for the same resource]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the preventing transmission of the second collision report in response to receiving a third collision report in the system of Hong. The motivation is to perform sidelink measurement and adjust its sidelink transmission parameters (Tseng: see col 1 lines 28-30)

Regarding claim , 8, 21, Hong doesn’t teach selecting at least one third subset of resources for collision monitoring and reporting that differs from each overlapping resource of the at least one second monitored subset of sidelink resources and the at least one first monitored subset of sidelink resources in response to the preventing transmission of the second collision report.
Tseng teaches selecting at least one third subset of resources for collision monitoring and reporting that differs from each overlapping resource of the at least one second monitored subset of sidelink resources and the at least one first monitored subset of sidelink resources in response to the preventing transmission of the second collision report (see col 15 lines 34-37 “ SL-measurement reports to be transmitted may also be determined through the SL-measurement negotiation in actions 340 and 345.”; (see col 15 lines 34-36 “After the SL-measurement negotiation, in actions 340 and 345, at least one of the UEs 310, 330 may keep monitoring at least one SL-resource pool (e.g., that is indicated during the negotiation) during a time period.”)[ in order to keep monitoring at least one SL-resource pool (e.g., that is indicated during the negotiation, that one SL- resource pool will be selected)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine selecting at least one third subset of resources for collision monitoring and reporting that differs from each overlapping resource of the at least one second monitored subset of sidelink resources and the at least one first monitored subset of sidelink resources in the system of modified Hong. The motivation is to report sidelink measurements in the wireless network. (Tseng: See col 1 lines 18-20)


8.   Claim(s) 3, 9-12, 16, 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2019/0075603) in view of Mok (20180124771) and further in view of Hassan (US 2021/0360605 A1)


Regarding claim 9, 22,  Hong doesn’t teach wherein transmitting the second collision report is triggered by detecting one or more allocation collisions on a sidelink resource of the at least one second monitored subset of sidelink resources.
Hassan teaches transmitting the second collision report is triggered by detecting one or more allocation collisions on a sidelink resource of the at least one second monitored subset of sidelink resources. (see para 0095 “The resource conflict indicator RCI is determined and/or transmitted based on some triggering parameters. For example, the trigger is based on at least one of the following communication parameters of the monitored signals: CBR, CR, communication range, priority, survival-time, periodicity, or severity of the determined conflict e.g., how many times the collision appeared in the past.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the second collision report is triggered by detecting one or more allocation collisions on a sidelink resource of the at least one second monitored subset of sidelink resources in the system of Hong. The motivation is to resolves the conflict (Hassan: see para 0074)

Regarding claim 10, 23, Hong doesn’t teach the second collision report indicate zero detected allocation collisions corresponding to the at least one second monitored subset of sidelink resources.
Hassan teaches  the second collision report indicate zero detected allocation collisions corresponding to the at least one second monitored subset of sidelink resources. (See para 0060 “, if overlap exists partially, fully, or no overlap. E.g., with 2 bits, the frequency offset as part of the RCI is encoded as follows: 00=no overlap half-duplex; 01 which means overlapping between 25% to 50% of the frequency resource partial overlap.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second collision report indicate zero detected allocation collisions corresponding to the at least one second monitored subset of sidelink resources in the system of Hong. The motivation is to determine communication parameter based on the overlapping (Hassan: see para 0114)

Regarding claim 11, 24, Hong doesn’t teach transmitting the second collision report occurs at least once in a time period in response to detecting zero allocation collisions corresponding to the at least one second subset of sidelink resources.
Hassan teaches transmitting the second collision report occurs at least once in a time period in response to detecting zero allocation collisions corresponding to the at least one second subset of sidelink resources  (see para 0059 “In a further example, the frequency offset as part of the RCI indicates the overlapping resources. In one example, only if overlapping of frequency resources exists on the encoded time positions, e.g., 1 bit for each indicated time offset. Thus, e.g., 0 means no overlap in this case half-duplex”; see para 0060 “In another example, if overlap exists partially, fully, or no overlap. E.g., with 2 bits, the frequency offset as part of the RCI is encoded as follows: 00=no overlap half-duplex;.. A receiving apparatus like UE2 may use this information of the frequency offset to learn about the traffic and severity of the resource conflict.”), and receiving the at least one first collision report occurs at least once in the time period. (see para 0005 “transmit and/or re-transmit the resource conflict indicator if a validity period is running since the determined point in time”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving the at least one first collision report occurs at least once in the time period in the system of Hong. The motivation is to trigger resource conflict indicator based on the periodicity (Hassan: See para 0095).
Regarding claim 3, 16, Hong doesn’t teach the at least one second monitored subset of sidelink resources comprises a second plurality of subframes and the at least one first monitored subset of sidelink resources comprises a first plurality of subframes.
Hassan teaches the at least one second monitored subset of sidelink resources comprises a second plurality of subframes and the at least one first monitored subset of sidelink resources comprises a first plurality of subframes. (see para 0054 “Radio resources include time/frequency resource locations and/or a periodicity and/or time/frequency resources patterns”)[ resource includes time patterns / time slot, therefore it is implicit that each of subset will have subframes]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine at least one second monitored subset of sidelink resources comprises a second plurality of subframes in the system of Honf. The motivation is to track the determined potential resource conflict (Hassan: see para 0070)

Regarding claim 12, 25, Hong doesn’t teach at least one of the second collision report and each first collision report indicates the time period.
 Hassan (US 20210360605) teaches wherein at least one of the second collision report and each first collision report indicates the time period. (see para 0044 “The at least one resource conflict indicator RCI comprises or is accompanied by at least one of the following: .., a time validity of the RCI, a periodicity of the occurrence of the RCI”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second collision report and each first collision report indicates the time period in the system of Hong. The motivation is to trigger resource conflict indicator based on the periodicity (Hassan: See para 0095)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416